Citation Nr: 9901050	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 31, 1992, 
for the grant of non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veterans claim for 
entitlement to non-service connected pension benefits, and 
assigned an August 31, 1992 effective date.  The veteran has 
perfected an appeal as to the issue of an earlier effective 
date.

In an April 1997 statement the veteran appears to have 
asserted a claim for whether there was clear and unmistakable 
error in a January 1973 rating decision which denied his 
claim for entitlement to non-service connected pension 
benefits.  It appears that this informal claim has not been 
developed or adjudicated by the RO.  That issue, therefore, 
is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the effective date for the 
grant of the non-service connected pension should be November 
28, 1972, the date of his first application for that benefit.  
Therefore, a favorable determination has been requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against entitlement to an effective date prior to 
August 31, 1992, for the grant of non-service connected 
pension benefits.



FINDINGS OF FACT

1.  On August 31, 1992, the RO received the veterans current 
claim for entitlement to non-service connected pension 
benefits; entitlement to non-service connected pension 
benefits was granted in June 1996, effective from the date of 
receipt of the claim.

2.  No medical evidence has been submitted which indicates 
that the veteran was so incapacitated by a physical or mental 
disability that it prevented him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became permanently and totally 
disabled.


CONCLUSION OF LAW

The requirements for an effective date prior to August 31, 
1992, for entitlement to non-service connected pension 
benefits, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.157, 3.321(b)(2), 3.400(b)(1)(ii)(A)(B) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 28, 1972, the veteran filed his first claim for 
entitlement to non-service connected pension benefits.  That 
claim was denied by a January 1973 RO decision on the basis 
that the evidence submitted at that time did not show that 
the veteran was permanently and totally disabled.  The 
veteran did not appeal that determination.  Subsequent claims 
for entitlement to non-service connected pension benefits 
were denied by the RO in December 1974, August 1975, April 
1980, and January 1993, on the basis that the evidence 
submitted at those times did not show that the veteran was 
permanently and totally disabled.  The veteran timely 
appealed the January 1993 denial, and subsequent to a January 
1996 Board remand, entitlement to non-service connected 
pension benefits was granted by a June 1996 RO decision, 
which also included the assignment of an August 31, 1992, 
effective date, being the date the veterans current VA Form 
21-526 Application for Compensation or Pension was received.  
The Board notes that the June 1996 RO decision clearly 
indicated that entitlement to non-service connected pension 
benefits was being granted based on the provisions of 
38 C.F.R. § 3.321(b)(2).

The veteran has argued that the effective date of the grant 
should be the date his first application for that benefit was 
received, i.e., November 28, 1972.  In this regard, the Board 
notes that the January 1973, December 1974, August 1975, and 
April 1980 RO decisions became final when the veteran did not 
file a notice of disagreement within one year of the date he 
was notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  Since the last 
final, unappealed decision was in 1980, the Board in 
determining the effective date for a subsequent award of 
benefits looks for the date after 1980 that the veteran 
reopened his claim for pension benefits 

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits, if otherwise in order, will 
be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  (italics added)  
Section (b) provides in pertinent part that the evidence 
listed will be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.

That evidence includes:  (1) A report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services.  For this evidence, the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of admission to a non-
VA hospital where a veteran was maintained at VA expense will 
be accepted as the date of receipt of a claim, if VA 
maintenance was previously authorized; but if VA maintenance 
was authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission (italics added);  (2) Evidence from a private 
physician or layman.  The date of receipt of such evidence 
will be accepted when the evidence furnished by or in behalf 
of the claimant is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits;  (3) State and other institutions.  
When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the Department of Veterans 
Affairs of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in paragraph (b)(1) of this 
section).  (italics added)

38 C.F.R. § 3.400 duplicates § 3.157(a), above.  Section 
(b)(1) provides that an award of disability pension may not 
be effective prior to the date entitlement arose.  (italics 
added)  Section (b)(1)(ii)(B) provides that, for claims 
received on or after October 1, 1984, if, within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.

On August 31, 1992 the veteran filed an application for VA 
pension benefits.  He submitted with the application with 
documents from the Social Security Administration noting an 
award of disability benefits to him.  There is no statement 
from the veteran to the VA after 1980 concerning a claim for 
pension until his application was received on August 31, 
1992.  

In the present case there has been no medical evidence 
submitted which indicates that the veteran was prevented from 
filing a claim between September 1, 1991 and August 31, 1992, 
by a physical or mental disability, which was not the result 
of the veteran's own willful misconduct, which was so 
incapacitating that it prevented him 


from filing a disability pension claim for at least the first 
30 days immediately following the date on which he became 
permanently and totally disabled.  In that regard, the Board 
notes that section 8052 of the Omnibus Budget Reconciliation 
Act of 1990 (OBRA 1990), Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, amended former 38 U.S.C. §§ 310 and 331 
(now designated §§ 1110 and 1131), effective for claims filed 
after October 31, 1990, to prohibit the payment of 
compensation for any disability that is a result of a 
veterans own abuse of alcohol or drugs (a substance-abuse 
disability).  This conduct constitutes willful misconduct.  
38 C.F.R. § 3.1(n); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).  Consequently, entitlement to non-service connected 
pension benefits, including an earlier effective date, may 
not be awarded based upon a disability caused by alcohol.

As an earlier effective date may not be granted based upon 
the provisions of 38 C.F.R. § 3.400(b)(1)(ii)(B), as noted 
above, it must be granted based upon the provisions of 
38 C.F.R. § 3.157(a), 3.400, which provide that, as noted 
above, the effective date of pension benefits will be the 
date of receipt of a claim or the date when entitlement 
arose, whichever is the later.  (italics added)

In the present case the later date is the date of receipt of 
the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date prior to August 31, 1992 for the grant of non-
service connected pension benefits.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellants claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an effective date prior to August 31, 1992, 
for the grant of non-service connected pension benefits, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
